office_of_chief_counsel internal_revenue_service memorandum cc ita scaf-162304-02 scaf-162304-02 ----------------- uilc date date to associate area_counsel salt lake city from robert m brown number release date associate chief_counsel income_tax accounting subject form_8752 this responds to your memorandum requesting our views on three issues involving sec_7519 of the internal_revenue_code issues if in year a taxpayer fails to make a required_payment and in year the taxpayer terminates its sec_444 election must the taxpayer make the required_payment for year and then seek a refund or may the internal_revenue_service abate the assessment of the required_payment for year under sec_6404 should the internal revenue service’s irs computer_program be changed to ensure that in the situation described below the payment is never credited earlier than the date the original required_payment was made in a later year without first requiring the taxpayer to file a return for the prior year can the irs roll a timely credit forward and make a refund from that timely credit conclusions the year required_payment need not be made in year under sec_7519 sec_1 the entity’s liability for the required_payment is extinguished as of the date the election is terminated on that same date the assessment for the required_payment becomes excessive in amount under sec_6404 accordingly the required_payment amount may be abated under sec_6404 as of the date the entity terminates its sec_444 election scaf-162304-02 we recommend that the irs’s computer_program be revised to require that the rolled-forward amount be credited no earlier than the date the original required_payment was made in order to obtain a refund of the excess required_payment balance if any a partnership or s_corporation is required to file all delinquent forms this will ensure that the taxpayer’s liability for underpayment interest and penalties for the year in question are established facts for all issues assume that the taxpayer is either a partnership or an s_corporation that the entity was in existence for at least year prior to making a sec_444 election and that year refers to the first applicable_election_year assume also that apart from any sec_7519 questions the sec_444 election was valid additional facts pertinent to particular issues are specified below issue in year the taxpayer timely filed form_8752 required_payment or refund under sec_7519 although the taxpayer reported the proper amount of the required_payment it did not make the required_payment using transaction code tc the internal_revenue_service assessed the required_payment plus interest attributable to the underpayment plus the percent failure to pay penalty in year the taxpayer terminated its sec_444 election therefore no required_payment is due for year issue the taxpayer did not make the payments required under sec_7519 for year sec_1 through the due_date for each such required_payment was may 15th of the following calendar_year per sec_1_7519-2t of the income_tax regulations the irs assessed the taxpayer for each of year sec_1 through for the required_payment the interest attributable to the required_payment and the percent failure to pay penalty on september year the taxpayer paid the required_payment interest and penalty for year using its current computer_program the irs credited the required_payment for year on the date it was paid pursuant to sec_7519 the amount of the year required_payment rolled forward into year per the computer programming the amount rolled forward from year was credited to year as of may year which was the due_date of the required_payment for year subsequently the amount of the required_payment rolled forward to year sec_3 through being credited in each instance as of the date the required_payments for year sec_3 through were due ie on may of year sec_4 through issue the taxpayer filed a form_8752 and made a required_payment for year once applied to year the amount of the required_payment rolled over to year the taxpayer did not file a form_8752 for year but did file the form for year sec_3 and the form_8752 for year shows that no required_payment is due from the taxpayer scaf-162304-02 law and analysis this case involves sec_7519 which requires s_corporations and partnerships to make deposits to the treasury if those entities have elected to use sec_444 the purpose of sec_7519 as explained below is to lessen or eliminate the benefit of tax_deferral that partners or shareholders could otherwise obtain through a sec_444 election a background sec_441 requires taxpayers to compute their taxable_income on the basis of the taxpayer’s taxable_year were there no statutory limitations on what constitutes a permissible taxable_year owners of passthrough entities could achieve substantial deferral by the simple expedient of having the entity’s taxable_year end later than theirs sec_706 and sec_1366 provide that the income of a partnership or s_corporation is included in the returns of its partners or shareholders for the taxable_year of the partners or shareholders that includes the last day of the entity’s taxable_year for example suppose an s_corporation used a year ending on january but the s corporation’s shareholder used the calendar_year in this situation the income earned by the s_corporation from date through date would not be included in the shareholder’s income until even though months of the s corporation’s 12-month taxable_year occurred in over the years congress has made it increasingly difficult for taxpayers to achieve deferral thus as a general_rule and in the absence of a business_purpose s_corporations are now required to use the calendar_year sec_1378 similarly in the absence of a business_purpose a partnership ordinarily must use the same taxable_year as its partners sec_706 however a partnership or s_corporation may elect a taxable_year other than the ones described above upon a showing of a business_purpose see generally b revproc_2002_30 2002_1_cb_1184 such an election which is subject_to various conditions and limitations is made under sec_444 in particular a partnership or s_corporation making a sec_444 election must make the payments required by sec_7519 sec_444 b operation of sec_7519 sec_7519 applies to any taxable_year in which a partnership or s_corporation has a sec_444 election in effect and the required_payment for such taxable_year or any preceding_taxable_year exceeds dollar_figure for any year in which the election is in effect applicable_taxable_year the entity must file a return showing the required_payment even if the amount of such payment is zero and pay any required amount prescribed sec_7519 sec_1_7519-2t -2t a i form_8752 required_payment scaf-162304-02 or refund under sec_7519 must be filed not later than may 15th of the calendar_year following the calendar_year in which the applicable_election_year begins sec_1_7519-2t c the required_payment sec_7519 provides that the amount of the required_payment for any applicable_election_year is the excess of the applicable_percentage of the adjusted highest sec_1 rate multiplied by the net base_year income of the partnership or the s_corporation of the partnership or the s_corporation over the net_required_payment_balance the net_required_payment_balance is the excess if any of the aggregate of required_payments for all preceding applicable election years over the aggregate amount allowable as a refund to the entity over all such years sec_7519 stated differently the cumulative amount of required_payments actually made for all preceding applicable election years reduced by the cumulative amount refundable for those years is taken into account in determining the amount of payment required for the current election_year sec_1_7519-1t thus the general effect of sec_7519 is to require a partnership or s_corporation that has elected a taxable_year other than a required_taxable_year to maintain a deferred payment balance with the internal_revenue_service the entity adjusts the balance annually either by making an additional payment if a higher balance is required or by claiming a refund under sec_7519 if the required balance for the year is lower than the actual balance in the account as stated in a leading tax treatise the aggregate amount on deposit is intended to approximate the taxes deferred by the partners or s_corporation shareholders for the deferral_period of the taxable_year of the entity that is currently in progress the current payment thus is limited to the amount needed to bring the aggregate up to this amount the terms applicable_percentage and adjusted highest sec_1 rate are defined in sec_7519 and b respectively a base_year is the taxable_year of the partnership or s_corporation immediately preceding an applicable_election_year sec_7519 net base_year income is computed under sec_7519 and there are a few circumstances under which a payment is not required for example a de minimus rule provides that a payment is not required if the amount of the required_payment for an applicable_election_year does not exceed dollar_figure and the entity was not required to make a required_payment for a prior year sec_7519 a sec_1_7519-1t the de minimus rule is illustrated in sec_1 7519-it additionally sec_1_7519-1t provides that i if an applicable_election_year is the entity’s first year in existence the required_payment for such applicable_election_year is zero because such an entity does not have a base_year and ii no required_payment is due if the applicable_election_year ends before the last day of the required tax_year because in this circumstance use of the applicable_election_year results in less deferral than would result from use of the required_year however as noted earlier sec_1_7519-1t mandates that the entity file a return for each applicable_election_year whether or not a required_payment is due scaf-162304-02 bittker lokken federal taxation of income estates and gifts par pages - 2d ed if the entity does not timely make the required_payment the amount due can be assessed and collected as if it were a tax sec_7519 sec_7519 provides that for purposes of determining interest any payment required by this section shall be treated as a tax except that no interest shall be allowed with respect to any refund of a payment made under this section sec_6601 provides that if any amount of tax imposed by this title is not paid on or before the last date prescribed for payment interest on such amount at the underpayment rate established under sec_6621 shall be paid for the period from such last date to the date paid a percent late payment penalty may be imposed if the required_payment is not made timely sec_7519 and negligence and fraud penalties may also be applicable sec_7519 an entity’s willful failure to comply with sec_7519 will result in termination of the sec_444 election sec_7519 d refund of a required_payment sec_7519 provides that if the required_payment computation results in a negative number -- that is if the net_required_payment_balance for an applicable_election_year exceeds the required_payment for that same year -- the entity is entitled to a refund of the excess_amount the rationale underlying sec_7519 is straightforward a negative number occurs only if there is an excess of the existing deposit ie of prior payments over the tax presently being deferred ie of the amount intended to be covered by the current deposit refunds typically occur if the entity’s income has declined generally refunds are payable on the later of april 15th of the year following the calendar_year in which the applicable_election_year began or the date a claim_for_refund is filed sec_7519 b the entity also is entitled to a refund of the net_required_payment_balance if either the entity’s sec_444 election is terminated or the entity is liquidated sec_7519 in these circumstances the refund is payable on the later of april of the calendar_year following the year during which the termination or liquidation occurs or days after a claim_for_refund is filed sec_7519 b as noted earlier no interest is payable on any refund sec_7519 e analysis as to issue under the facts of issue a taxpayer makes a sec_444 election in applicable_election_year but does not make the required_payment the irs then assesses both the required_payment interest and a percent penalty on the underpayment in year the taxpayer terminates the election these facts raise the question whether the irs may abate the assessment of the required_payment under sec_6404 or whether the scaf-162304-02 irs instead must first require the taxpayer to make full payment of the required_payment amount and then refund that required_payment amount to the taxpayer sec_6404 authorizes the irs to abate the unpaid portion of the assessment of any_tax or any liability in respect thereof which is excessive in amount assessed after the expiration of the applicable assessment_period or erroneously or illegally assessed sec_7519 provides that if an election under sec_444 is terminated with respect to any year the entity shall be entitled to a refund of the net_required_payment_balance we read sec_7519 as extinguishing the entity’s assessed liability for the required_payment as of the date the election is terminated even if the entity has not paid the assessed required_payment on the same date the entity’s liability for the required_payment is extinguished under sec_7519 the assessment for that required_payment for year becomes excessive in amount thus sec_6404 permits the abatement of the required_payment amount as of the date the entity terminates its sec_444 election note however that abating the required_payment amount does not relieve the entity of its liability for interest and penalties the interest and penalties are calculated on the required_payment for the period between the required payment’s assessment and abatement and the amount so calculated continues to accrue interest until paid f analysis as to issue sec_7519 provides that for purposes of determining interest any payment required by this section shall be treated as a tax sec_6601 provides that if any amount of tax is not paid on or before the last date prescribed for payment interest on such amount shall be paid from such last date to the date paid with the interest calculated at the underpayment rate found in sec_6621 for year sec_1 through the taxpayer did not make the required_payments by the last day for payment may 15th of the following calendar_year on september year the taxpayer paid the required_payment for year pursuant to sec_7519 the year required_payment rolled forward to year sec_2 through thus pursuant to sec_7519 and sec_6601 interest should accrue on the year sec_1 through underpayments from the due_date of each year’s required_payment to the date the taxpayer made the required_payment for year under the irs’s computer_program the required_payment was credited to year 1’s liability as of the payment_date as a result interest accrued on the year underpayment from the due_date of the required_payment for year - that is from may year -- to the date in year september on which the taxpayer actually made the year required_payment accordingly the irs’s procedures as they relate to year are consistent with sec_7519 and sec_6601 scaf-162304-02 for the subsequent years however the irs’s current computer_program is incorrect under the current rules once the september year payment was credited to the required_payment for year the amount of that required_payment automatically rolled forward to year sec_2 through the problem here is not that the required-payment amount was rolled forward but that the rolled-forward amount was credited in each year as of the date may that the required_payments for year sec_2 through were due rather than on the date september year that the required_payment for year was actually paid the effect of using the due_date rather than the date of actual payment for year sec_2 through is to reduce or eliminate improperly the interest and penalty on the year sec_2 through underpayments for example interest on the year required_payment properly should run between may year the date the year required_payment was due and september year the date the actual payment of the year required_payment amount was made instead under the current irs computer programming no interest is shown for the may year through september year period because the programming inaccurately reflects that the year required_payment was made in a timely fashion ie on may year the current irs computer_program as it relates to year sec_2 through are in conflict with sec_7519 and sec_6601 accordingly we recommend that the irs’s computer programming be revised to require that the rolled-forward amount be credited no earlier than the date the original required_payment was made eg on september year g analysis as to issue issue raises the question whether the irs can refund an excess required_payment balance if any in a later year through the rolling forward of a timely credit if the entity has been delinquent in filing form_8752 in a prior year under the facts of issue the taxpayer filed a form_8752 and made a required_payment for applicable_election_year once applied to year the amount of the required_payment rolled over to year the taxpayer did not file a form_8752 for year but did file the form for year sec_3 and the form_8752 for year shows that no required_payment is due from the taxpayer as noted earlier for any year in which a partnership or s_corporation has a sec_444 election in effect the entity must file a return showing the required_payment even if the amount of such payment is zero and pay any required amount prescribed sec_7519 sec_1_7519-2t -2t a i if the entity does not timely make the required_payment the amount due can be assessed and collected as if it were a tax sec_7519 sec_7519 and f a provide respectively that interest is charged and a percent late payment penalty can be imposed if the required_payment is not made timely in order to comply with the overall purpose of sec_7519 the irs should not make a refund of any excess payment balance from a rolled-forward timely credit until it has first scaf-162304-02 required the entity to file all delinquent forms requiring the entity to file a previously unfiled form_8752 for a prior year will ensure that the taxpayer’s liability for underpayment interest and penalties for the year in question are established if we may be of further assistance please telephone cc ita at ---------------------
